Citation Nr: 0638250	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  00-11 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of full disability compensation 
benefits while incarcerated.


REPRESENTATION

Appellant represented by:	Robert Kry, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to November 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on September 13, 2004, which vacated 
an April 2001 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
March 1999 decision by the Muskogee, Oklahoma, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that evidence has been added to the record 
and that an opinion from VA's General Counsel was obtained 
concerning the issue on appeal.  Although the veteran's 
attorney has asserted that the General Counsel's opinion did 
not respond to or acknowledge arguments mailed directly to 
that office, the Board finds there is no indication the 
complete record was not before them at the time the opinion 
was issued.  The veteran is also shown to have been provided 
adequate notification of all VA actions and he has 
specifically waived additional agency of original 
jurisdiction consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran has established service connection for 
several conditions which are rated 60 percent disabling in 
combination.  He is also entitled to special monthly 
compensation based on loss of use of one eye.

3.  An Oklahoma district court judgment and sentence, dated 
January 15, 1993, shows the veteran was sentenced to a term 
of life imprisonment without parole for commission of a 
felony committed in October 1991.

4.  In June 1993, the veteran's award of disability 
compensation was reduced to the 10 percent rate, effective 
March 16, 1993.

5.  The veteran is shown to be presently incarcerated in a 
State penal institution for VA purposes under the felony 
conviction sentence imposed in January 1993.


CONCLUSION OF LAW

The veteran is not entitled to payment of full disability 
compensation while incarcerated for the commission of a 
felony.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  During the 
pendency of this appeal, the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  The Court, 
however, has held that where the law is dispositive and where 
there is no reasonable possibility that any assistance would 
aid in substantiating a claim on appeal, the VCAA is not for 
application.  See Wensch v. Principi, 15 Vet. App. 362 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-232 (2000) 
(holding that the VCAA was inapplicable to a matter of pure 
statutory interpretation).

Although the veteran was provided no specific VCAA notice 
letter in this case, adequate opportunities to submit 
evidence and request assistance have been provided.  In light 
of the August 11, 2006, VA General Counsel opinion obtained 
as to the matter on appeal, the Board finds the determinative 
issue is a matter of pure statutory interpretation and that 
further attempts to obtain additional evidence would be 
futile.  The Board is bound by the precedent opinions of the 
General Counsel.  38 C.F.R. § 20.101(a) (2006).  The veteran 
and his attorney have also demonstrated an acute knowledge of 
all applicable VA law and to move forward with the claim 
would not cause any prejudice to the veteran.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA law provides that any person who is entitled to 
compensation and who is incarcerated in a Federal, State or a 
local penal institution in excess of 60 days for conviction 
of a felony, shall not be paid such compensation for the 
period beginning on the 61st day of incarceration and ending 
on the day such incarceration ends.  38 U.S.C.A. § 5313 (West 
2002); 38 C.F.R. § 3.665 (2006).  This provision is 
applicable to periods of incarceration of a person for 
conviction of a felony committed after October 7, 1980.  38 
U.S.C.A. § 5313(d); 38 C.F.R. § 3.665(c)(1). An incarcerated 
veteran with a service-connected disability evaluation of 
20 percent or more shall receive the rate of compensation 
payable under 38 U.S.C.A. § 1114(a).  38 U.S.C.A. § 
5313(a)(1)(a); 38 C.F.R. § 3.665(d)(1).  The level of payment 
under 38 U.S.C.A. § 1114(a) corresponds to payments made for 
a 10 percent disability rating.

VA's General Counsel in a precedent opinion obtained for the 
purposes of this appeal held that incarceration in a 
correctional facility owned and operated by a private 
corporation pursuant to a contract with a State department of 
corrections responsible within a State for the incarceration 
of convicted felons is incarceration in a State penal 
institution within the meaning of section 5313.  It was noted 
that construing section 5313(a)(1) as not applying to a 
convicted felon whom the State, pursuant to a contract 
between the State and a private corporation, has incarcerated 
in a privately owned and operated facility rather than a 
State-owned penal institution would thwart Congress' clear 
purpose for the reduction in benefit payments.  VAOGCPREC 5-
2006 (Aug. 11, 2006).

"Only the government has the authority to imprison a 
person[,] and the exclusive governmental nature of that 
function is not altered by the fact that, occasionally, the 
government may contract to have criminal defendants 
incarcerated at privately-operated institutions."); Giron v. 
Corr. Corp. of Am., 14 F. Supp. 2d 1245, 1249 (D.N.M. 1998) 
("The function of incarcerating people, whether done 
publicly or privately, is the exclusive prerogative of the 
state. . . . The fact that correctional functions have never 
been exclusively public does not mean that, because run by a 
private corporation, . . . the extent of the governmental 
nature of the function is any less.")."  VAOGCPREC 5-2006 
(Aug. 11, 2006).

In this case, the record shows the veteran has established 
service connection for several conditions which are presently 
rated 60 percent disabling in combination.  He is also 
entitled to special monthly compensation based on the loss of 
one eye.

A judgment and sentence by a district court of the State of 
Oklahoma, dated January 15, 1993, shows the veteran was 
sentenced to a term of life imprisonment without parole for 
commission of a felony committed in October 1991.  A 
memorandum from the Davis Correctional Facility, dated in May 
1999, confirmed that the veteran was still incarcerated at 
that facility.  A subsequent brief in support of the claim 
submitted in May 2005 noted the veteran had been transferred 
to Cimarron Correctional Facility, another privately owned 
prison.

VA records show that in June 1993 the veteran's award of 
disability compensation was adjusted to pay him the 10 
percent rate effective March 16, 1993, based on his 
incarceration for commission of a felony.

In May 1997, the Board denied the veteran's challenge to the 
original reduction of his disability compensation.  It is 
significant to note that he also sought relief through the 
federal courts by arguing that the enforcement of 38 U.S.C.A. 
§ 5313 constituted a bill of attainder and an ex post facto 
law.  In November 1995, the United States Court of Appeals 
for the 10th Circuit affirmed a lower court decision that the 
veteran's claims were without merit and that his claim that 
38 U.S.C.A. § 5313 was a violation of his right to equal 
protection was also not warranted.  

The veteran's current challenge to VA law preventing payments 
of full compensation to incarcerated felons focuses on 
whether or not he is imprisoned in a "state" institution.  
He contends that because a private corporation has been 
contracted to run the penal institution where he is 
incarcerated he is no longer a prisoner in a state penal 
institution as contemplated under 38 U.S.C.A. § 5313 and 
38 C.F.R. § 3.665.  In correspondence dated in November 2006 
the veteran's attorney raised several objections to the 
General Counsel opinion obtained in this case.  It was 
asserted, in essence, that the private prison authority 
housing the veteran was not a state prison under the 
applicable VA statute, that the statute's purpose was to 
reduce payment for the particular situations enumerated not 
to reduce compensation whenever it would result in 
duplicative payments, and that the fact that private prisons 
operated under less supervision and with a profit motive were 
entirely rational reasons why Congress might have made a 
distinction between state and private prisons.  

Based upon the evidence of record, the Board finds the 
veteran is shown to be presently incarcerated in a State 
penal institution for VA purposes under the felony conviction 
sentence imposed in January 1993.  Although documentation of 
the contractual terms defining the relationship between the 
parties and successive parties involved is not of record, the 
veteran does not deny that he continues to be housed and 
maintained by a private prison as a result of the 
January 1993 felony by the State of Oklahoma.  It is presumed 
that his housing and care arrangements by the various private 
prison contractors involved are in accordance with applicable 
state law.  See Okla. Stat. Ann., tit. 57, §§ 502.7.a, 
504(b)(7) (2006).  VA's General Counsel has reviewed the 
specific facts in this case and provided a binding opinion 
finding that the provisions of 38 U.S.C.A. § 5313 prohibit 
the payment of full compensation benefits to the veteran 
while he is incarcerated in a private correctional facility 
pursuant to a contract with the state that convicted him of a 
felony.  Therefore, the present claim must be denied.


ORDER

Entitlement to payment of full disability compensation 
benefits while incarcerated is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


